

116 SRES 698 ATS: Designating September 2020 as “National Spinal Cord Injury Awareness Month”. 
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 698IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Rubio (for himself and Ms. Baldwin) submitted the following resolution; which considered and agreed toRESOLUTIONDesignating September 2020 as National Spinal Cord Injury Awareness Month. Whereas approximately 294,000 individuals in the United States live with spinal cord injuries, which cost society billions of dollars in health care costs and lost wages;Whereas there are approximately 17,810 new spinal cord injuries in the United States each year;Whereas more than 42,000 individuals with spinal cord injuries are veterans;Whereas motor vehicle accidents are the leading cause of spinal cord injuries;Whereas nearly half of all spinal cord injuries to individuals 30 years of age or younger occur as a result of motor vehicle accidents;Whereas the average remaining years of life for individuals living with spinal cord injuries has not improved significantly since the 1980s;Whereas there is an urgent need to develop new neuroprotection, pharmacological, and regeneration treatments to reduce, prevent, and reverse paralysis; andWhereas increased education and investment in research are key factors in improving outcomes for individuals living with spinal cord injuries, enhancing the quality of life of individuals with spinal cord injuries, and ultimately curing paralysis: Now, therefore, be itThat the Senate—(1)designates September 2020 as National Spinal Cord Injury Awareness Month;(2)supports the goals and ideals of National Spinal Cord Injury Awareness Month;(3)continues to support research to find better treatments, therapies, and a cure for spinal cord injuries;(4)supports clinical trials for new therapies that offer promise and hope to individuals living with paralysis; and(5)commends the dedication of national, regional, and local organizations, researchers, doctors, volunteers, and people across the United States who are working to improve the quality of life of individuals living with spinal cord injuries and their families.